Citation Nr: 1507235	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  11-29 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for sleep apnea, to include secondary to PTSD.  

3.  Entitlement to service connection for a right shoulder disability.  

4.  Whether there was clear and unmistakable error (CUE) in a September 2008 rating decision denying service connection for lumbar degenerative disc disease.  

5.  Whether new and material evidence has been received sufficient to reopen the claim of service connection for lumbar degenerative disc disease.  

6.  Entitlement to service connection for lumbar degenerative disc disease.  

7.  Entitlement to total disability due to individual unemployability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1981 to May 1999.  

This matter comes before the Board of Veterans' Appeals (Board) from September 2008 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

VA granted the Veteran's claim of entitlement to service connection for a right shoulder degenerative arthritis in a September 2011 rating decision.  This is a considered full grant of the benefit sought on appeal.  As the Veteran has not appealed the rating or effective date assigned, this issue is not before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, this claim is dismissed.

The Veteran withdrew his claims of entitlement to service connection for posttraumatic stress disorder, and sleep apnea in an October 2014 letter.  The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  There remain no allegations of errors of fact or law for appellate consideration as to these matters.  Accordingly, the Board does not have jurisdiction to review them and they are dismissed.  38 U.S.C.A. § 7105.

The Veteran first claimed entitlement to service connection for a back disability in September 2007.  This claim was denied in a September 2008 rating decision.  The Veteran appealed.  The Veteran claimed entitlement to a total disability evaluation based on individual unemployability due to service connected disorders in October 2008.  This claim was denied in an October 2009 rating decision and the Veteran appealed.  VA issued two Statements of the Case in September 2011.  

In November 2011, the VA received four VA-9 forms, all of which were approximately one week after the 60-day period to perfect the appeal.  One of the VA-9 forms indicated the Veteran desired to perfect only his claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  Two alleged that the September 2008 rating decision was clearly and unmistakably erroneous.  Two indicated intent to appeal all issues.  

The RO found that these filings perfected the appeal to the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, the claim of clear and unmistakable error, and a claim to reopen the issue of entitlement to service connection for a lumbar spine disability.  The Veteran later sent a separate letter clarifying his allegation that the September 2008 rating decision was clearly and unmistakably erroneous.  

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of the hearing was created and associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals an additional record which is pertinent to the present appeal.  The Veteran's hearing transcript is located in Virtual VA.  

The issues entitlement to service connection for a lumbar spine disability, and  entitlement to a total disability evaluation based on individual unemployability due to service connected disorders are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The September 2008 rating decision which denied entitlement to service connection for a lumbar spine disability, was adequately supported by and consistent with the law and evidence then of record.  

2.  Evidence received since the September 2008 rating decision relates to an unestablished fact necessary to substantiate the claim for a spine disability.  


CONCLUSIONS OF LAW

1.  The September 2008 rating decision which denied entitlement to service connection for a lumbar spine disability, was not clearly and unmistakably erroneous. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105 (2014).

2. New and material evidence has been received to reopen the claim of service connection for a lumbar spine disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5104, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5108, 5125, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 3.326(a), 20.1103 (2014).  

The VCAA is not applicable to allegations of clear and unmistakable error.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process.").

Specific to the claim to reopen the claim of entitlement to service connection for a lumbar disorder, VA is required to explain what "new and material evidence" means.  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Though no such notice was provided, because the Board finds that new and material evidence has been presented, that further development on the merits is required, that it is premature to address at this time whether VA has complied the VCAA.  

Clear and Unmistakable Error

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease initially diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of active duty, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

As noted above, the Veteran argues that the rating decision of September 2008, which denied entitlement to service connection for a lumbar spine disability, was clearly and unmistakably erroneous.  In that regard, under 38 C.F.R. §§ 3.104(a) and 3.105(a) taken together, a rating action is final and binding in the absence of clear and unmistakable error.  A decision which constitutes a reversal of a prior decision on the grounds of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a). 

Under 38 C.F.R. § 3.105(a), "[P]revious determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error."  The United States Court of Appeals for Veterans Claims (Court) has held that in order for there to be a valid claim of clear and unmistakable error, there must have been an error in the prior adjudication of the claim.  Either the correct facts, as they were known at the time, were not before the adjudicator, or the statutory or regulatory provisions extant at the time were incorrectly applied; the claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated.  Russell v. Principi, 10 Vet. App. 310, 313-14 (1992).  The Court in Russell further stated: Errors that would not have changed the outcome are harmless.  By definition, such errors do not give rise to the need for revising the previous decision.  The words "clear and unmistakable error" are self-defining.  They are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  A determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the AOJ or Board decision.  Id. at 313-14. 

In determining whether there is clear and unmistakable error, the doctrine of reasonable doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b) is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a) . Id. 

The Court has consistently stressed the rigorous nature of the concept of clear and unmistakable error. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). "Clear and unmistakable error requires that error, otherwise prejudicial, must appear undebatably." Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). "It must be remembered that clear and unmistakable error is a very specific and rare kind of error." Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  In Russell, Fugo, and other decisions, the Court has emphasized that merely to aver that there was clear and unmistakable error in a rating decision is not sufficient to raise the issue.  The Court has further held that simply to claim clear and unmistakable error on the basis that previous adjudications have improperly weighed the evidence can never rise to the stringent definition of clear and unmistakable error. 

In the present case, the Veteran alleges that there was a positive nexus opinion relating his spine disability to service, that there is evidence of inservice treatment of his spine, that his work-related fall aggravated existing arthritis, and that the fall was not the sole reason for his back treatment.  

At the time of the September 2008 rating, the evidence consisted of the Veteran's service records, which showed treatment for his back; a January 2008 opinion from Annie Levens-Morris, D.C., relating his back disability to service, and a VA etiological opinion declining to relate it to service.  The Veteran's service treatment records noted several instances of treatment for back pain, often following playing sports.  The private opinion from Dr. Levens-Morris did not provide a rationale, and there is no indication she reviewed the entire claims filed.  The VA examiner supported he negative etiological opinion with the rationale that the soft-tissue injuries in service were self-limiting, there was full recovery between them, and normal X-ray findings in service.  All of this evidence was taken into account by VA when rendering the September 2008 rating decision.  

Accordingly, with respect to the assertion that the September 2008 rating decision was clearly and unmistakably erroneous it is evident that the Veteran's statements show only a disagreement with how the facts at the time were weighed or evaluated.  Such an argument does not rise to the level of clear and unmistakable error.  Under the circumstances, the September 2008 rating decision which denied entitlement to service connection for a lumbar spine disability was adequately supported by and consistent with the evidence then of record.  It was not clearly and unmistakably erroneous.  Accordingly, the appeal is denied.  

New and Material Evidence

The Veteran seeks to reopen his claim of entitlement to service connection for a lumbar spine disability.  As noted that claim was denied in a September 2008 rating decision.  A timely appeal to that decision was not perfected, and the rating decision was not clearly and unmistakably erroneous.  Hence, the September 2008 rating decision is final.  38 U.S.C.A. § 7105.  

The evidence received since the September 2008 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2014).  For example, in a December 2011 letter Karen L. Smith, M.D. implied that the Veteran's lumbar spine disability was incurred in service.  This new evidence addresses the reason for the previous denial; that is, a nexus to service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.    


ORDER

The claim for entitlement to service connection for sleep apnea is dismissed.  

The claim for entitlement to service connection for PTSD is dismissed.  

The claim for entitlement to service connection for a right shoulder disability is dismissed.  

The September 2008 rating decision which denied entitlement to service connection for a lumbar spine disability was not clearly and unmistakably erroneous; the appeal is denied.  

New and material evidence having been received, the claim of entitlement to service connection for a lumbar spine disability is reopened.  


REMAND

In the instant case, the Board must remand prior to any further adjudication of the Veteran's claim.  Without further clarification, the Board is without medical expertise to determine if the lumbar spine disability is related to service.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

As the Veteran is basing his claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders on his back disability, the issues are inextricably intertwined and therefore, the Board must remand that claim as well.  

As the Veteran has sought private and VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1),(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  

2.  The AOJ should solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the AOJ should then obtain all updated private medical records from those providers.  This includes securing all pertinent records from Karen L. Smith, M.D.  The RO must also attempt to secure any pertinent VA medical records, to include records from the Fayetteville VA Medical Center.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter, the Veteran should be afforded VA examinations in order to address the etiology of any diagnosed lumbar spine disability, and to address his ability to secure or follow a substantially gainful occupation.  The examiner must review the electronic claims file including the Veterans Benefits Management System and Virtual VA files and note such review in each examination report.  

The back examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's disability is related to his active service, taking into account and commenting on the Veteran's statements and the positive nexus opinions referenced above.  Further, a VA examiner must address the nature and extent of each and every service connected disorder, and then opine whether it is at least as likely as not that the service connected disorders alone preclude all forms of substantial employment that are consistent with the appellant's education and occupational experience.  The impact of the appellant's age and any nonservice connected disorders may not be considered.  

All opinions expressed by the examiners must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  

4.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing all indicated development, the RO should readjudicate the remaining claim on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


